Title: To James Madison from Peder Blicherolsen, 14 September 1801 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


14 September 1801, Philadelphia. Acknowledges receipt of JM’s letters of 15 Aug. and 1 Sept., for which he extends his thanks. Expresses gratitude for the limited permission to perform his official duties that the president has granted him, but since the president is returning to Washington so soon, Blicherolsen may not need to use this authorization. Should he do so, it will be with the utmost delicacy. The confidence the president has shown in him bodes well for his mission.
 

   RC (DNA: RG 59, NFL, Denmark, vol. 1); Tr (RA: Foreign Office, U.S., 1801). RC 3 pp.; in French; docketed by Wagner as received 19 Sept.

